DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 3/30/2021 claims 1-8 and 22-29 are pending examination and claims 9-21 are canceled.
Election/Restrictions
Applicant’s election without traverse of claims 1-8, 22-29 in the reply filed on 3/30/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 27 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the claim recites “an expandable vessel in fluid communication, via the second flow path, with the second port of the chest fluid valve, the expandable vessel being actuable between a fully-collapsed state and a fully expanded state…”.  From this claim limitation it is unclear what the “first flow path” and the “first port” are intended to be, due to the 
Claim 6 recites the limitations "the second flow path", “the second port”, and “the chest fluid valve” in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This applies similarly to claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sakezles et al. (US 20170011655).
In regards to claim 1, Sakezles discloses, “A patient simulator (para. 59-60 discussing anatomical model, 10, attaches to a simulated patient or mannequin), comprising: a simulated thoracic site configured for insertion of a chest tube thereinto (para. 44 discusses the system allows for an insertion of the chest tube), or therethrough, to facilitate a simulated thoracostomy procedure (para. 66 the system allows for the practice of performing thoracostomy procedure); and a chest fluid reservoir configured to communicate simulated pleural fluid (para. 58 system contains a syringe system 40 and 31 which are used to fill the bladder, 16 which simulates the pleural space with fluid) to the chest tube after insertion of the chest tube into, or through, the simulated thoracic site (para. 66 discusses the system is able to vent the pleural space using the needle insertion to remove the fluid).”
In regards to claim 6, Sakezles discloses the system of claim 1.  Sakezles further discloses, “wherein the chest fluid reservoir comprises: an expandable vessel in fluid communication (para. 58 the syringe, the syringe, 40, can expand and contract due to the nature of the syringe and its plunger, this is used to provide fluid to the bladder, 16), via the second flow path (para. 58 the syringe, 40 is connected to the tubular member, 31, which provides a flow path from the syringe, 40 to the bladder 16), with the second port of the chest fluid valve (para. 58 discussing the stopcock 36 which allows for the connection between the fluid path, 31 and bladder, 16, the stopcock 36 inherently contains a valve), the expandable vessel being actuable between a fully-collapsed state and a fully-expanded state (para. 58 the syringe 40, under broadest reasonable interpretation can be understood to be fully collapsed by the plunger being pushed all the way down so no fluid is in the syringe, and can be fully expanded by the plunger being pulled out fully); and a biasing member configured to bias the expandable vessel towards the fully- collapsed state to facilitate the communication of the simulated pleural fluid to the simulated thoracic site (para. 58 the syringe 40 contains a plunger, the plunger under broadest reasonable interpretation could be viewed as the biasing member, when the syringe plunger is pushed this allows fluid to flow into the simulated pleural space).”
In regards to claim 7, Sakezles discloses the system of claim 1.  Sakezles further discloses, “wherein the simulated thoracic site comprises a support housing and an insert that is detachably connectable to the support housing (see fig. 1 the base, 14 which is read as the support housing, and the insert, 12 being the ribs, para. 44 discusses how the ribs, 12 can be removed from the device).”
In regards to claim 8, Sakezles discloses the system of claim 7.  Sakezles further discloses, “wherein the insert comprises one, or a combination, of the following: a simulated adipose tissue layer (para. 44 discussing the simulated ribs, 12 contains simulated fat, or adipose tissue), a simulated ribs layer (para. 44 the rib insert 12 being attached to the model), and/or a pleura cavity layer (para. 44 the bladder, 16 contains a portion which will contain a simulated pleural space).”
In regards to claim 22, Sakezles discloses, “A method, comprising: inserting a chest tube into, or through, a simulated thoracic site of a patient simulator to facilitate a simulated thoracostomy procedure (para. 44 discusses the system allows for an insertion of the chest tube, para. 66 the system allows for the practice of performing thoracostomy procedure); and after inserting the chest tube into, or through, the simulated thoracic site, communicating, from a chest fluid reservoir of the patient simulator, simulated pleural fluid to the chest tube (para. 58 system contains a syringe system 40 and 31 which are used to fill the bladder, 16 which simulates the pleural space with fluid, the syringe, 40 is viewed to be the fluid reservoir).”
In regards to claim 27, Sakezles discloses the method of claim 22.  Sakezles further discloses, “wherein the chest fluid reservoir comprises an expandable vessel in fluid communication (para. 58 the syringe, the syringe, 40, can expand and contract due to the nature of the syringe and its plunger, this is used to provide fluid to the bladder, 16), via the second flow path (para. 58 the syringe, 40 is connected to the tubular member, 31, which provides a flow path from the syringe, 40 to the bladder 16), with the second port of the chest fluid valve (para. 58 discussing the stopcock 36 which allows for the connection between the fluid path, 31 and bladder, 16, the stopcock 36 inherently contains a valve); and wherein the method further comprises: actuating the expandable vessel between a fully-collapsed state and a fully- expanded state (para. 58 the syringe 40, under broadest reasonable interpretation can be understood to be fully collapsed by the plunger being pushed all the way down so no fluid is in the syringe, and can be fully expanded by the plunger being pulled out fully); and biasing, using a biasing member, the expandable vessel towards the fully- collapsed state to facilitate the communication of the simulated pleural fluid to the simulated thoracic site (para. 58 the syringe 40 contains a plunger, the plunger under broadest reasonable interpretation could be viewed as the biasing member, when the syringe plunger is pushed this allows fluid to flow into the simulated pleural space).”
In regards to claim 28, Sakezles discloses the method of claim 22.  Sakezles further discloses “wherein inserting the chest tube into, or through, the simulated thoracic site of the patient simulator to facilitate the simulated thoracostomy procedure comprises inserting the chest tube into, or through, an insert that is detachably connected to a support housing of the patient simulator (see fig. 1 the base, 14 which is read as the support housing, and the insert, 12 being the ribs, para. 44 discusses how the ribs, 12 can be removed from the device).”
In regards to claim 29, Sakezles discloses the method of claim 28.  Sakezles further discloses “wherein inserting the chest tube into, or through, the insert comprises inserting the chest tube into, or through one, or a combination, of the following: a simulated adipose tissue layer (para. 44 discussing the simulated ribs, 12 contains simulated fat, or adipose tissue), a simulated ribs layer (para. 44 the rib insert 12 being attached to the model), and/or a pleura cavity layer (para. 44 the bladder, 16 contains a portion which will contain a simulated pleural space).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Sakezles et al. (US 20170011655), as applied to claim 1 above, in view of Quah et al. (US 20190057625) in further view of Minskoff (US 201602177709).
In regards to claim 2, Sakezles discloses the above mentioned, but fails to disclose, “further comprising: a chest fluid valve including a first port in fluid communication, via a first flow path, with the simulated thoracic site, and a second port in fluid communication, via a second flow path, with the chest fluid reservoir; wherein the chest fluid valve is actuable between a first configuration, in which the first port is in fluid communication with the second port, and a second configuration, in which the first port is not in fluid communication with the second port.”  Quah teaches “further comprising: a chest fluid valve including a first port in fluid communication (para. 136 see drawing label 212 which discusses the port is coupled to the housing and used to measure the amount of pressure within the simulated lung), via a first flow path (para. 136 the port is connected to the lung to measure the amount of pressure in the pleural sac, the port will have fluid flow into the port which under broadest reasonable interpretation is understood to be a flow path due to the fact the fluid flows into the port), with the simulated thoracic site (para. 136 the port leads to the simulated lung portion or the thoracic site, para. 67-68 discusses the housing which is intended to be formed to simulate a person, the housing is understood to contain the thoracic site), and a second port in fluid communication (para. 136 the system contains a second port drawing label 210 which is used to allow for fluid to be inserted or extracted from the simulated pleural space), via a second flow path (para. 136 the port is connected to the lung to the pleural sac, the port will have fluid flow from the port), with [a] fluid reservoir (para. 136 discusses how the port 210 allows for fluid to be introduced from an outside source, this fluid introduction under broadest reasonable interpretation could be viewed as a fluid reservoir); wherein the chest fluid valve is actuable between a first configuration, in which the first port is in fluid communication with the second port (para. 136 discusses that the valves contain a 3 way valve in order to connect and regulate flow in the two ports 210 and 212).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the simulated lung system, as taught by Quah, with the simulated thoracic model, as disclosed by Sakezles, for the purpose of creating a simulated chest model which simulates the accumulation of fluid in the pleural space of the lung.  However, Sakezles and Quah fail to disclose, “a second configuration, in which the first port is not in fluid communication with the second port.” Further, Minskoff teaches, “a second configuration, in which the first port is not in fluid communication with the second port (para. 95 discusses of a simulated respiratory system in which the two ports can be set to be in fluid communication or could be blocked from one another to simulate a condition).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the two fluid ports not being set to not be in communication, as taught by Minskoff, with the simulated thoracic model, as disclosed by Sakezles, for the purpose of creating a chest simulation system which is able to simulate a plurality of diseases.
In regards to claim 23, Sakezles discloses the above mentioned, but fails to disclose, “wherein the patient simulator further comprises: a chest fluid valve including a first port in fluid communication, via a first flow path, with the simulated thoracic site, and a second port in fluid communication, via a second flow path, with the chest fluid reservoir; wherein the method further comprises actuating the chest fluid valve between: a first configuration, in which the first port is in fluid communication with the second port; and a second configuration, in which the first port is not in fluid communication with the second port.”  Quah teaches “wherein the patient simulator further comprises: a chest fluid valve including a first port in fluid communication (para. 136 see drawing label 212 which discusses the port is coupled to the housing and used to measure the amount of pressure within the simulated lung), via a first flow path (para. 136 the port is connected to the lung to measure the amount of pressure in the pleural sac, the port will have fluid flow into the port which under broadest reasonable interpretation is understood to be a flow path due to the fact the fluid flows into the port), with the simulated thoracic site (para. 136 the port leads to the simulated lung portion or the thoracic site, para. 67-68 discusses the housing which is intended to be formed to simulate a person, the housing is understood to contain the thoracic site), and a second port in fluid communication (para. 136 the system contains a second port drawing label 210 which is used to allow for fluid to be inserted or extracted from the simulated pleural space), via a second flow path (para. 136 the port is connected to the lung to the pleural sac, the port will have fluid flow from the port), with [a] fluid reservoir (para. 136 discusses how the port 210 allows for fluid to be introduced from an outside source, this fluid introduction under broadest reasonable interpretation could be viewed as a fluid reservoir); wherein the method further comprises actuating the chest fluid valve between: a first configuration, in which the first port is in fluid communication with the second port (para. 136 discusses that the valves contain a 3 way valve in order to connect and regulate flow in the two ports 210 and 212).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the simulated lung system, as taught by Quah, with the simulated thoracic model, as disclosed by Sakezles, for the purpose of creating a simulated chest model which simulates the accumulation of fluid in the pleural space of the lung.  However, Sakezles and Quah fail to disclose, “and a second configuration, in which the first port is not in fluid communication with the second port.” Further, Minskoff teaches, “and a second configuration, in which the first port is not in fluid communication with the second port (para. 95 discusses of a simulated respiratory system in which the two ports can be set to be in fluid communication or could be blocked from one another to simulate a condition).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the two fluid ports not being set to not be in communication, as taught by Minskoff, with the simulated thoracic modeling method, as disclosed by Sakezles, for the purpose of creating a chest simulation method which is able to simulate a plurality of diseases.
  Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakezles et al. (US 20170011655), in view of Quah et al. (US 20190057625) in further view of Minskoff (US 201602177709), as applied to claim 2 above, in further view of Cowperthwait et al. (US 20170372639).
In regards to claim 3, the modified system of Sakezles discloses the above, but fails to disclose, “further comprising a chest tube sensor configured to detect insertion of the chest tube into, or through, the simulated thoracic site.”  Cowperthwait teaches, “further comprising a sensor configured to detect insertion of [a] tube into, or through, [a] simulated site (para. 92-96 discusses that the system is able to detect when a catheter tube is inserted into the body model using a sensor, 340 and once it is detected the sensor 340 sends a signal to the processor, 360).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system being able to identify the insertion of a catheter, as taught by Cowperthwait, with the modified thoracic system of Sakezles, for the purpose of creating as training device that is able to identify if a catheter has been properly inserted into the pleural space.
In regards to claim 4, the modified system of Sakezles discloses the above, but fails to disclose, “further comprising a microprocessor configured to actuate the chest fluid valve to the first configuration based on the detecting of the insertion of the chest tube into, or through, the simulated thoracic site by the chest tube sensor.”  Cowperthwait teaches, “further comprising a microprocessor configured to actuate the chest fluid valve to the first configuration based on the detecting of the insertion of the chest tube into, or through, the simulated thoracic site by the chest tube sensor (para. 92-96 discusses that the system is able to detect when a catheter tube is inserted into the body model using a sensor, 340 and once it is detected the sensor 340 sends a signal to the processor, 360, the processor then will actuate the valve, 350 which allows for fluid to flow from the reservoir through the tube, 320).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system being able to actuate a valve once the insertion of a catheter is identified, as taught by Cowperthwait, with the modified thoracic system of Sakezles, for the purpose of creating as training device that is able simulate the movement of fluid out into a catheter from the pleural space.
In regards to claim 23, the modified method of Sakezles discloses the above, but fails to disclose, “detecting, using a chest tube sensor of the patient simulator, insertion of the chest tube into, or through, the simulated thoracic site.”  Cowperthwait teaches, “detecting, using a chest tube sensor of the patient simulator, insertion of the chest tube into, or through, the simulated thoracic site (para. 92-96 discusses that the system is able to detect when a catheter tube is inserted into the body model using a sensor, 340 and once it is detected the sensor 340 sends a signal to the processor, 360).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system being able to identify the insertion of a catheter, as taught by Cowperthwait, with the modified thoracic modeling method of Sakezles, for the purpose of creating as training method that is able to identify if a catheter has been properly inserted into the pleural space.
In regards to claim 4, the modified system of Sakezles discloses the above, but fails to disclose, “actuating, using a microprocessor of the patient simulator, the chest fluid valve to the first configuration based on the detecting, by the chest tube sensor, of the insertion of the chest tube into, or through, the simulated thoracic site.”  Cowperthwait teaches, “actuating, using a microprocessor of the patient simulator, the chest fluid valve to the first configuration based on the detecting, by the chest tube sensor, of the insertion of the chest tube into, or through, the simulated thoracic site (para. 92-96 discusses that the system is able to detect when a catheter tube is inserted into the body model using a sensor, 340 and once it is detected the sensor 340 sends a signal to the processor, 360, the processor then will actuate the valve, 350 which allows for fluid to flow from the reservoir through the tube, 320).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system being able to actuate a valve once the insertion of a catheter is identified, as taught by Cowperthwait, with the modified thoracic system of Sakezles, for the purpose of creating as training device that is able simulate the movement of fluid out into a catheter from the pleural space.
Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakezles et al. (US 20170011655), in view of Quah et al. (US 20190057625) in further view of Minskoff (US 201602177709), as applied to claim 2 above, in further view of Lindkvist (US 20180374390).
In regards to claim 5, the modified system of Sakezles discloses the above mentioned, but fails to disclose, “wherein the chest fluid valve further includes a third port with which the second port is in fluid communication when the chest fluid valve is in the second configuration; and wherein the third port is in fluid communication, via a third flow path, with a filling port so that the chest fluid reservoir is replenishable via at least the filling port and the second and third flow paths when the chest fluid valve is in the second configuration.”  Lindkvist teaches, “wherein the chest fluid valve further includes a third port with which the second port is in fluid communication when the chest fluid valve is in the second configuration (para. 40 discusses the system containing a three-way valve which can be set to have fluid flow from the reservoir to the syringe or also the opposite way); and wherein the third port is in fluid communication, via a third flow path (para. 64 the three-way valve is set in order to fill the reservoir of the excess fluid), with a filling port so that the chest fluid reservoir is replenishable via at least the filling port and the second and third flow paths when the chest fluid valve is in the second configuration (para. 64 the three-way valve is set in order to fill the reservoir of the excess fluid).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the port being a three-way valve, as taught by Lindkvist, with the modified thoracic model disclosed by Sakezles, for the purpose of creating a thoracic training system which allows the fluid reservoir to be refilled with the simulated fluid in order to allow for the reuse of fluid in further testing.
In regards to claim 26, the modified method of Sakezles discloses the above mentioned, but fails to disclose, “wherein the chest fluid valve further includes a third port with which the second port is in fluid communication when the chest fluid valve is in the second configuration; and wherein the method further comprises: replenishing, via at least the filling port, the second flow path, and a third flow path, the chest reservoir when the chest fluid valve is in the second configuration, the third port being in fluid communication, via the third flow path, with the filling port.”  Lindkvist teaches, “wherein the chest fluid valve further includes a third port with which the second port is in fluid communication when the chest fluid valve is in the second configuration (para. 40 discusses the system containing a three-way valve which can be set to have fluid flow from the reservoir to the syringe or also the opposite way); and wherein the method further comprises: replenishing, via at least the filling port (para. 64 the three-way valve is set in order to fill the reservoir of the excess fluid), the second flow path, and a third flow path, the chest reservoir when the chest fluid valve is in the second configuration, the third port being in fluid communication, via the third flow path, with the filling port (para. 64 the three-way valve is set in order to fill the reservoir of the excess fluid).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the port being a three-way valve, as taught by Lindkvist, with the modified thoracic model disclosed by Sakezles, for the purpose of creating a thoracic training system which allows the fluid reservoir to be refilled with the simulated fluid in order to allow for the reuse of fluid in further testing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mele et al. (US 20200043371) teaches of a system that models a thoracostomy procedure.
Bardsley et al. (US 20080227073) teaches of an emergency modeling system which is able to simulate different emergency procedures such as a pneumothorax or hemothorax.
Toly (US 20120034587) teaches of a human body simulation model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715       

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715